DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, figs. 1-9, in the reply filed on 31 May 2022 is acknowledged. 
It is noted that applicant has indicated claims 1-15 and 18-20 as reading on the elected species. However, claim 8 requires the auxiliary component to include a flanged portion, a feature found only in species B (see “130” in fig. 110 and paragraph [0068]). 
Therefore, claims 8, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the collar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oetiker (USP 4,832,380).
In regards to claim 1, Oetiker discloses an end-form fitting comprising: 
a tube (2); and 
an auxiliary component (9) disposed around the tube, wherein one of the tube or the auxiliary component is deformed to cause the auxiliary component to engage the tube (see column 6, lines 1-16).
In regards to claim 2, Oetiker further discloses the auxiliary component includes an orientation structure (12, 13).
In regards to claim 3, Oetiker further discloses the auxiliary component includes an annular collar (annular ring of “9”) configured to surround the tube, and wherein the orientation structure projects radially outwardly from the collar.
In regards to claim 4, Oetiker further discloses a corrugated joint is present wherein the auxiliary component engages the tube (shown in figs. 9-10).
In regards to claim 5, Oetiker further discloses the tube is deformed radially outwardly  (at 115) to engage at least one surface irregularity (41) formed in an inner circumferential surface of the auxiliary component. 
It is noted that the limitation “deformed radially outwardly” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.
In regards to claim 6, Oetiker further discloses the auxiliary component is deformed radially inwardly (at 12, 13) to cause at least one surface irregularity (41) formed in an inner circumferential surface of the auxiliary component to engage an outer circumferential surface of the tube.
It is noted that the limitation “deformed radially inwardly” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.
In regards to claim 7, Oetiker further discloses the auxiliary component includes an annular collar (annular body of “9”) configured to surround the tube, wherein a locking groove (see groove between irregularities “41” in fig. 10) is formed between the collar of the auxiliary component and a radially outwardly flanged portion of the tube.
In regards to claim 9, Oetiker further discloses the one of the tube or the auxiliary component is deformed, a frictional connection is formed between the tube and the auxiliary component for affixing the auxiliary component to the tube (shown in figs. 2-4).
In regards to claim 10, Oetiker further discloses a plurality of splines (41) is formed on an inner circumferential surface of the auxiliary component.
In regards to claim 11, Oetiker discloses a method of manufacturing an end-form fitting comprising the steps of: 
positioning an annular auxiliary component (9) around a tube (2); and 
deforming one of the tube (at 115) or the auxiliary component (at 12, 13) to cause the auxiliary component to engage the tube.
In regards to claim 12, Oetiker further discloses the deforming step includes expanding the tube radially outwardly (at “115”)  towards the auxiliary component.
In regards to claim 13, Oetiker further discloses the deforming step includes compressing the auxiliary component radially inwardly (at 12, 13) towards the tube.
In regards to claim 14, Oetiker further discloses a step of forming a radially outwardly flanged portion (115) in the tube prior to the positioning of the auxiliary component around the tube.
In regards to claim 15, Oetiker further discloses the positioning step includes moving the auxiliary component axially relative to the tube until the auxiliary component engages the radially outwardly flanged portion of the tube (shown in fig. 4).
In regards to claim 18, Oetiker further discloses an inner circumferential surface of the auxiliary component includes an array of surface irregularities (41) configured to engage the tube during the deforming step.
In regards to claim 19, Oetiker further discloses the surface irregularities are provided as an annular array of radially outwardly extending indentations formed in the inner circumferential surface of the auxiliary component (shown in figs. 9-10).
In regards to claim 20, Oetiker further discloses the deforming step includes an outer circumferential surface of the tube being deformed into the indentations of the auxiliary component to form a corrugated joint between the auxiliary component and the tube (shown in fig. 9 and column 8, lines 37-68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited prior art each show a similar fitting and/or method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        06/02/2022got